UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4693


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEFFREY MATTHEW MURPHY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:11-cr-00014-JLK-1)


Submitted:   March 8, 2013                 Decided:   March 21, 2013


Before DAVIS, WYNN, and THACKER, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Larry W. Shelton, Federal Public Defender, Christine Madeleine
Lee, Research and Writing Attorney, Roanoke, Virginia, for
Appellant.    Ronald Andrew Bassford, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jeffrey Matthew Murphy pled guilty, pursuant to a plea

agreement, to possession of firearms by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2006), and was sentenced to

120 months’ imprisonment.                 On appeal, counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

there are no meritorious grounds for appeal but questioning the

reasonableness of Murphy’s sentence.                    Murphy was informed of his

right   to   file        a     pro   se   brief   but    has   not   done     so.      The

Government has filed a motion to dismiss this appeal in part on

the ground that Murphy knowingly and intelligently waived the

right to appeal his sentence and conviction.                         For the reasons

that follow, we dismiss in part and affirm in part.

             In    his       plea    agreement,    Murphy      waived   the    right    to

appeal his sentence and conviction, reserving only the right to

appeal those issues that may not be waived by law.                       “A defendant

may waive the right to appeal . . . so long as the waiver is

knowing           and          voluntary.”                United        States          v.

Copeland,               F.3d         ,      , 2013 WL 657785, at *5 (4th Cir.

Feb. 25, 2013) (internal quotation marks omitted).                            Generally,

if the district court fully questions a defendant regarding the

waiver of his right to appeal during the Fed. R. Crim. P. 11

colloquy and the record reveals that the defendant understood

the full import of the waiver, the waiver is both valid and

                                              2
enforceable.       Id.    A review of the record reveals that the court

determined       Murphy      was   competent     to   plead     guilty,    had     the

opportunity to discuss his plea agreement with counsel, entered

his    guilty    plea     in    the   absence    of   threats     or    force,     and

understood the terms of his appeal waiver.                    Thus, we conclude

that Murphy validly waived his right to appeal his sentence and

conviction and that the claim raised on appeal falls within the

scope of his waiver.            Id. (providing standard).         Accordingly, we

grant the Government’s motion to dismiss in part and dismiss the

appeal of Murphy’s sentence and conviction as to any issue for

which waiver is legally permissible.

              Although the waiver provision in the plea agreement

precludes our review of most issues related to Murphy’s sentence

and conviction, the waiver does not preclude our review of any

errors that may not be waived and that may be revealed by our

review pursuant to Anders.              See United States v. Johnson, 410

F.3d   137,     151   (4th     Cir.   2005)   (naming   issues    not     waived    by

appellate waiver).           In accordance with Anders, we have reviewed

the record in this case and have found no unwaived meritorious

issues for appeal.             We therefore deny in part the Government’s

motion to dismiss and affirm Murphy’s sentence and conviction on

any    grounds    not     encompassed    by     his   knowing    and    intelligent

appellate waiver.



                                          3
           This    court    requires     that    counsel   inform      Murphy,    in

writing,   of    his   right     to   petition   the    Supreme   Court    of    the

United States for further review.                If Murphy requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                  Counsel’s motion must

state that a copy thereof was served on Murphy.                        We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the   materials      before   this    court    and

argument would not aid the decisional process.

                                                            DISMISSED IN PART;
                                                              AFFIRMED IN PART




                                         4